t c summary opinion united_states tax_court lawrence robert gamer petitioner v commissioner of internal revenue respondent docket no 19013-02s filed date lawrence robert gamer pro_se laura a mckenna for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether a payment of dollar_figure made by petitioner to his former wife in is deductible as alimony under sec_215 we hold that it is not an adjustment to the amount of petitioner’s itemized_deductions is a purely mechanical matter the resolution of which is dependent on our disposition of the disputed issue background some of the facts have been stipulated and they are so found petitioner resided in loxahatchee florida at the time that his petition was filed with the court at or about the time they were married in date petitioner and his then wife deborah gamer ms gamer jointly purchased a residence in which they lived during their marriage the residence was titled in the couple’s joint names as tenants by the entireties petitioner and ms gamer were divorced in date on or about date petitioner and ms gamer entered into a marital settlement agreement settlement agreement the settlement agreement provided in part as follows alimony each party does hereby waive alimony and does hereby totally irrevocably and completely relieve the other party of all matters and charges whatsoever excepting as set forth in this instrument each releasing the other of and from all claims and demands for anything whatsoever in the future including but not limited to alimony and separate_maintenance regardless of the future income of the husband and wife parties bound this settlement agreement shall be binding upon the heirs legatees devisees administrators and personal_representatives of the parties hereto and in the event of the death of either of the parties of this settlement agreement while said settlement agreement is in force and effect the estate of said deceased party shall be obligated and responsible for the performance of the obligations and conditions of this settlement agreement marital residence the parties jointly own as tenants by the entireties a certain single_family_residence within ten days of the execution of this agreement the husband shall pay to the wife in current cash funds the sum of dollar_figure representing the wife’s interest in this residence contemporaneous with the transfer of these funds the wife shall execute a quit-claim deed conveying to the husband all of her right title and interest in this property the provisions of the settlement agreement were incorporated into a final judgment of dissolution of marriage on date petitioner issued a check payable to ms gamer in the amount of dollar_figure petitioner wrote settlement on the memo section of the check petitioner filed form_1040 u s individual_income_tax_return for the taxable_year on his return petitioner claimed a deduction in the amount of dollar_figure for alimony paid to ms gamer on date respondent issued a notice_of_deficiency to petitioner determining a dollar_figure deficiency in his income_tax for the taxable_year in the notice respondent disallowed the dollar_figure deduction for alimony claimed by petitioner on the ground that lump-sum cash paid as a property settlement is not deductible as alimony discussion2 generally a property settlement incident to a divorce is not a taxable_event and does not give rise to a deduction sec_1041 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir however sec_215 allows a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as payment which is includable in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on we decide the issue in this case without regard to the burden_of_proof see sec_7491 rule a 116_tc_438 behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse accordingly if the payment made by petitioner fails to meet any one of the four enumerated criteria that payment is not alimony and is not deductible by petitioner the parties agree that petitioner’s dollar_figure payment to ms gamer satisfies the requirements set forth in sec_71 b and c on the other hand the parties dispute whether the requirements of sec_71 have been satisfied the history of sec_71 establishes that it was enacted to distinguish alimony deductible by the payor and includable in the payee’s gross_income from payments in the nature of property_settlements which are nondeductible by the payor and excludable from the payee’s gross_income in congress revised sec_71 in an attempt to minimize the differences in federal tax consequences created by differences in state laws and to establish an objective and uniform federal standard as to what constitutes alimony see sec_422 of the deficit_reduction_act_of_1984 dra publaw_98_369 98_stat_795 see also h rept part wherein the house ways_and_means_committee articulated the purpose of the amendment as follows the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements emphasis added in order to prevent the deduction of amounts which are in effect transfers of property unrelated to the support needs of the recipient the bill provides that a payment qualifies as alimony only if the payor has no liability to make any such payment for any period following the death of the payee spouse for payments to constitute alimony sec_71 as originally enacted by dra required the divorce_or_separation_instrument to state that there was no liability on the payor spouse to make the payments after the death of the payee spouse however under the statutory law of most states as amended by the deficit_reduction_act_of_1984 pub l continued alimony terminates at the death of the payee spouse unless the separation agreement or the divorce decree provides to the contrary therefore in congress struck from sec_71 the parenthetical providing for alimony treatment only if the divorce_or_separation_instrument stated that there was no liability on behalf of the payor spouse to make the payments after the death of the payee spouse see sec b of the tax_reform_act_of_1986 publaw_99_514 100_stat_2853 but even after the amendment whether an obligation to make payments survives the death of the payee spouse may be determined by the terms of the applicable instrument or if the instrument is silent on the matter by looking to state law kean v commissioner tcmemo_2003_163 the issue before us is whether the dollar_figure payment petitioner made to ms gamer pursuant to the settlement agreement was for her support thus constituting alimony or in the nature of a property settlement and therefore not deductible from his gross_income specifically we must decide whether under the continued 98_stat_795 sec_71 provided as follows d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse and the divorce_or_separation_instrument states that there is no such liability terms of the settlement agreement petitioner would have been liable for the dollar_figure payment in the event of ms gamer’s prior death respondent contends that petitioner was obligated under the terms of the settlement agreement to make the dollar_figure payment to ms gamer in the event of her prior death petitioner primarily argues that because the dollar_figure payment was required to be made almost simultaneously with the execution of the settlement agreement ie within days of the date of the settlement agreement there arose no liability that would not have terminated at ms gamer’s death we hold that the dollar_figure payment petitioner made to ms gamer in was a property settlement and not deductible_alimony in reaching our conclusion we apply the language of the settlement agreement itself paragraph of the settlement agreement provides that both petitioner and ms gamer waive alimony paragraph of the settlement agreement however provides that petitioner shall pay ms gamer the sum of dollar_figure in exchange for ms gamer’s interest in the marital residence the terms of the settlement agreement do not state that petitioner’s liability to make the dollar_figure payment would cease upon the prior death of ms gamer additionally paragraph of the settlement agreement provides that petitioner and ms gamer remain bound to all obligations of the settlement agreement in the event of the death of either individual petitioner also admitted at trial that he understood that under the terms of the settlement agreement in the event of ms gamer’s prior death he would still be obligated to make the dollar_figure payment to ms gamer’s estate and ms gamer’s estate would still be obligated to transfer her interest in the marital residence to him the fact that petitioner was required to make the dollar_figure payment within days of the execution of the settlement agreement is irrelevant in webb v commissioner tcmemo_1990_540 the separation agreement provided in part that the husband shall pay simultaneously with the execution of this agreement to the wife the sum of dollar_figure we held that the fact that the separation agreement provided that the husband shall pay was sufficient to create a liability that would have been enforceable by the ex-wife’s estate had she died after the execution of the separation agreement but before payment by the husband in webb it was of no consequence that the husband’s payment was made simultaneously with the execution of the separation agreement we find that the terms of the settlement agreement provide that petitioner would still be required to make the dollar_figure payment in the event of ms gamer’s prior death accordingly the dollar_figure payment from petitioner to ms gamer fails to satisfy the requirements of sec_71 and therefore does not qualify as deductible_alimony in view of the foregoing we sustain respondent’s determination we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we find them to be without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
